Citation Nr: 0838419	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for disc bulges, multi-level and degenerative joint disease 
of the lumbar spine (low back disability).


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968, from January to July 1991, and from January 2003 to 
June 2004.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) that granted 
service connection for low back disability and assigned a 20 
percent rating, effective June 6, 2004, the day after 
discharge from service. 

The Board remanded this case in February 2008 for further 
development, including a VA examination to determine the 
recent severity of his low back disability.    

In an April 2008 rating decision, his low back disability 
rating was increased to 40 percent, again effective June 6, 
2004.  The veteran asserts he is entitled to an even higher 
rating.  


FINDING OF FACT

The veteran's low back disability does not cause unfavorable 
ankylosis of the entire thoracolumbar spine, or unfavorable 
ankylosis of the entire spine.  Although there is functional 
loss upon motion, the level of functional loss present does 
not entitle the veteran to a higher rating for range of 
motion.  There is no objective evidence of intervertebral 
disc syndrome with incapacitating episodes or neuropathy to 
the lower extremities.    


CONCLUSION OF LAW

The criteria are not met for an initial disability rating 
higher than 40 percent for the veteran's service-connected 
low back disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102. 3.159, 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in November 2004, 
April 2006, and March 2008.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing him about the information and evidence 
the VA would seek to provide; (3) informing him about the 
information and evidence he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

The Board notes that for claims pending before VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he or she may submit any 
evidence in his or her possession that might pertain to the 
claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  Regardless, 
the November 2004 VCAA letter provided notice of this 
previous 4th element requirement.

Furthermore, the April 2006 and March 2008 letters from the 
RO further advised him of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the veteran has received all 
required notice in this case, such that there is no error in 
the content of VCAA notice.    

With regard to the timing of his VCAA notice, the Board sees 
the RO did not provide the veteran all necessary VCAA notice 
prior to initially adjudicating his claim in July 2005, the 
preferred sequence.  But in Pelegrini II, the Court clarified 
that in these situations VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, VA need 
only ensure the veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claim, such that the intended purpose of the notice is 
not frustrated and he is still provided proper due process.  
In other words, he must be given an opportunity to 
participate effectively in the processing of his claim.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing additional 
VCAA notice in April 2006 and March 2008, the RO again went 
back and readjudicated the claim in the most recent May 2008 
SSOC.  So after providing the required notice, the RO 
reconsidered the claim - addressing any additional evidence 
received in response to the notice.  So the timing defect in 
the notice has been rectified.  It follows that a prejudicial 
error analysis by way of Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) is simply not warranted here.    

However, it is noted the claim at issue stems from an initial 
rating assignment.  In this regard, the Court has held that 
an appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional section 
5103(a) notice.  Indeed, the Court has determined that to 
hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.
         
The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  
            
Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess, 
Dunlap, and Sanders, supra.  In this regard, the Court 
emphasized its previous holding in Dingess that "once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has 
been filed, only the notice requirements for rating decisions 
and SOCs described within 38 U.S.C. §§ 5104 and 7105 control 
as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."  Id.  
                  
In any event, here, the veteran does not contend, nor does 
the evidence show, any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  In 
fact, the RO actually provided the veteran with downstream 
Dingess notice in April 2006 and March 2008, pertaining to 
the disability rating and effective date elements of his low 
back claim.  Further, after the veteran filed an NOD as to a 
higher initial rating for his low back disorder, the 
additional notice requirements described within 38 U.S.C. 
§§ 5104 and 7105 were met by the February 2006 SOC and May 
2008 SSOC.  Specifically, these documents provided the 
veteran with a summary of the pertinent evidence as to his 
low back claim, a citation to the pertinent laws and 
regulations governing a higher rating for his low back 
disorder, and a summary of the reasons and bases for the RO's 
decision to deny a higher rating for a low back disorder.  
Consequently, the veteran has not met his burden of 
establishing any prejudice as to notice provided for the 
downstream initial rating and effective date elements of his 
claim.     

As for the duty to assist, the RO has secured his service 
treatment records (STRs), Puerto Rican National Guard 
records, relevant VA treatment records, and several VA 
medical examinations.  The veteran has submitted personal 
statements and a lay statement from a fellow service member.  
The Board is also satisfied as to compliance with its 
instructions from the February 2008 remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In any event, in a May 2008 
statement, the veteran indicated he had no further evidence 
to provide.  As there is no indication or allegation that 
additional relevant evidence remains outstanding, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Law and Regulations with Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  The basis of disability evaluations is the ability 
of the body as a whole or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  
38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

The veteran's service-connected lumbar spine degenerative 
joint disease (arthritis) has been evaluated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2008).  Because the veteran has perfected an appeal as to 
the assignment of an initial rating following the initial 
award of service connection for a low back disorder, the 
Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection (June 6, 2004) until 
the present.  This may result in "staged ratings" based 
upon the facts found during the period in question.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to 
say, the Board must consider whether there have been times 
since the effective date of his award when his disability has 
been more severe than at others.  Fenderson, 12 Vet. App. at 
125-26.  

Significantly, the criteria for spine disorders were amended 
in September 2002 and again in September 2003.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  In this case, the veteran's claim for 
service connection for a low back disorder was received in 
October 2004, subsequent to the final amendments.  Thus, only 
the most current version of the rating criteria (i.e., the 
September 2003 amendments) is for application.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.    

Under the most recent rating criteria, the veteran's service-
connected arthritis (Diagnostic Code 5242) is rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 40% rating requires evidence of forward flexion 
of the thoracolumbar spine to 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar 
spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).  

The Board now turns to analysis of the evidence of record.  
The Board finds no basis to award an initial disability 
rating greater than 40 percent for the veteran's lumbar 
spine disability under the most recent version of the rating 
criteria.  38 C.F.R. § 4.7.  

That is, under the General Rating Formula for Diseases and 
Injuries of the Spine, the evidence of record does not 
demonstrate unfavorable ankylosis of the entire 
thoracolumbar spine warranting a higher 50 percent 
evaluation, or unfavorable ankylosis of the entire spine 
warranting a highest 100 percent evaluation.  There is no 
evidence of unfavorable ankylosis at all in the evidence of 
record.  In fact, both the December 2004 and March 2008 VA 
examiners noted no abnormalities in posture and no 
ankylosis.  VA treatment records dated from 2004 to 2008 are 
also negative for ankylosis.  Although the veteran has 
certain gastrointestinal symptoms, this has been attributed 
to colon cancer, with no identifiable relationship to his low 
back disorder.  Range of motion findings at his VA 
examinations varied from 10 to 40 degrees of flexion with 
consideration of pain, 8 to 20 degrees extension with 
consideration of pain, 10 to 20 degrees for right and left 
lateral flexion with consideration of pain, and 11 to 30 
degrees for bilateral rotation with consideration of pain.  
The Board observes that not all of the medical evidence of 
record clearly supports the current 40 percent evaluation, 
without consideration of the functional loss due to pain and 
tenderness exhibited by veteran during the above VA 
examinations.  

With regard to functional loss, although his range of motion 
had decreased over time due to his low back pain, and there 
is evidence of flare-ups, the level of decrease is not 
enough for a higher rating under the rating criteria.  In 
this regard, the Board acknowledges that both examiners 
noted evidence of pain, muscle spasms, tenderness, and 
difficulty with prolonged sitting, walking, or standing.    
However, there is no evidence of fatigue, weakness, or lack 
of endurance.  The veteran retired from police work in 1999.  
The March 2008 VA examiner noted this retirement was due to 
the veteran's age and length of service.  There is no 
mention his retirement was due to his low back in this 
record.  However, a November 2005 DA Form 3349, National 
Guard Physical Profile, recommends retirement from the 
National Guard due to chronic incapacitating low back pain.  
In somewhat of a contrast, both VA examiners noted the 
veteran was independent in all activities of daily living.  
In sum, although significant, any functional loss present is 
adequately represented in the 40 percent rating assigned.  
Notably, he does not use any assistive devices, and his gait 
is normal.  His factors of functional loss simply do not 
cause anything remotely similar to unfavorable ankylosis.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-207.

With regard to intervertebral disc syndrome (IVDS) and 
consideration of incapacitating episodes, although 
radiographic imaging of record reveals some evidence of 
degenerative disc disease and disc bulges (see July 2004 
computed tomography (CT) scan and March 2008 VA X-rays), a 
specific diagnosis of IVDS is not of record, and there is no 
evidence of incapacitating episodes as defined under 38 
C.F.R., 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (2).  That 
is, there is no objective evidence of bed rest prescribed by 
a physician to support the conclusion the veteran has 
experienced any incapacitating episode from IVDS.  In 
addition, it is significant that the most recent March 2008 
VA X-rays revealed "normal preservation" of the 
intervertebral spaces.  Therefore, the Board will not 
consider IVDS in this case.   

With regard to neurological manifestations of his low back 
disability, the medical evidence of record does not 
demonstrate neuropathy or radiculopathy of the lower 
extremities associated with his service-connected low back 
disorder.  The neurological testing of the December 2004 and 
March 2008 VA examinations was normal.  Although the veteran 
reported some sensory paresthesias to the March 2008 VA 
examiner, the examiner still concluded that during the 
clinical history and physical examination the veteran never 
complained of numbness or pain in the lower extremities or 
buttocks.  In addition, a separate March 2008 VA 
genitourinary examiner also stated there was no evidence of a 
neurologic condition or urinary/bladder dysfunction.  The 
Board therefore will not assign a separate rating as there is 
no objective evidence of any neurological manifestations.  

The Board adds that it does not find that the veteran's low 
back disability should be increased for any other separate 
period based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 126.  In summary, the Board finds 
that the preponderance of the evidence is against an initial 
disability rating greater than 40 percent, under the most 
recent version of the rating criteria, for the veteran's low 
back disability.  38 C.F.R. § 4.3.  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  
Initially, since the rating criteria reasonably describe the 
claimant's disability level and symptomatology, the veteran's 
disability picture is contemplated by the Rating Schedule, 
such that the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  In addition, 
the Board finds no evidence that the veteran's low back 
disability markedly interferes with his ability to work, 
meaning above and beyond that contemplated by his separate 
schedular ratings.  See, too, 38 C.F.R. § 4.1 indicating 
that, generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  As discussed above, the veteran has been 
retired since 1999.  Although it was recommended in November 
2005 that he retire from the National Guard due to his low 
back disorder, there is no evidence of marked interference 
with any post-military employment.  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations due solely to his service-
connected low back disability, to suggest he is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  His evaluation and 
treatment for his service-connected low back disability has 
been primarily on an outpatient basis, as opposed to an 
inpatient basis.  


ORDER

An initial evaluation in excess of 40 percent for disc 
bulges, multi-level and degenerative joint disease of the 
lumbar spine is denied. 




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


